QUESTION:
Does a license issued by a county commission pursuant to s.790.06, F.S., authorize the carrying of concealed firearms?
SUMMARY:
A license issued by the county commission pursuant to s. 790.06, F.S., further authorizes the carrying of the firearm in a concealed manner.
In regard to your question, you have noted in your letter that s.790.01(4), F.S., exempts from the penalty provisions concerning carrying concealed weapons persons licensed pursuant to ss. 790.05 and 790.06, F.S.
Likewise, s. 790.25(2), F.S., states in part: "This section shall not authorize carrying a concealed weapon without a permit, as prohibited by ss. 790.01 and 790.02, F.S. . . ."
It is clearly obvious that the legislature intended that persons obtaining a license pursuant to s. 790.06, F.S., may also carry that weapon in a concealed manner.
Therefore, the answer to your question is yes. A permit issued by the county commission authorizing the carrying of a firearm also authorizes the firearm to be carried in a concealed manner.